Case: 3:20-cv-00001-WHR-SLO Doc #: 18 Filed: 05/26/20 Page: 1 of 1 PAGEID #: 145




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

4 WEST, LLC,                              :   Case No. 3:20-cv-1
                                          :
       Plaintiff,                         :   District Judge Walter H. Rice
                                          :   Magistrate Judge Sharon L. Ovington
vs.                                       :   (mediation referral)
                                          :
AUTO-OWNERS (MUTUAL)                      :
INSURANCE COMPANY,                        :
                                          :
       Defendant.                         :


                               ORDER OF REFERENCE


       The above-captioned action is hereby referred to United States Magistrate Judge

Michael J. Newman solely for the purpose of conducting a mediation. The appointed

Mediator shall have full authority to conduct the mediation and shall report to District

Judge Walter H. Rice whether or not the mediation resulted in settlement of this case.

       IT IS SO ORDERED.

May 26, 2020                                      s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
                                                  ADR Coordinator
